
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1749
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 18, United States Code, to
		  prohibit the possession or use of cell phones and similar wireless devices by
		  Federal prisoners.
	
	
		1.Short titleThis Act may be cited as the
			 Cell Phone Contraband Act of
			 2010.
		2.Wireless devices in prisonSection 1791 of title 18, United States
			 Code, is amended—
			(1)in subsection (b)—
				(A)in paragraph (4), by striking or
			 (d)(1)(E) and inserting , (d)(1)(E), or (d)(1)(F);
			 and
				(B)in paragraph (5), by striking
			 (d)(1)(F) and inserting (d)(1)(G); and
				(2)in subsection (d)(1)—
				(A)in subparagraph (E), by striking
			 and at the end;
				(B)by redesignating subparagraph (F) as
			 subparagraph (G); and
				(C)by inserting after subparagraph (E) the
			 following:
					
						(F)a phone or other device used by a user of
				commercial mobile service (as defined in section 332(d) of the Communications
				Act of 1934 (47 U.S.C. 332(d))) in connection with such service;
				and
						.
				3.GAO studyNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit a report to
			 Congress with research and findings on the following issues:
			(1)A study of telephone rates within Federal
			 prisons to include information on interstate, intrastate and collect calls made
			 by prisoners, including—
				(A)the costs of operating inmate telephone
			 services;
				(B)the general cost to prison telephone
			 service providers of providing telephone services to the Federal
			 prisons;
				(C)the revenue obtained from inmate telephone
			 systems;
				(D)how the revenue from these systems is used
			 by the Bureau of Prisons; and
				(E)options for lowering telephone costs to
			 inmates and their families, while still maintaining sufficient security.
				(2)A study of selected State and Federal
			 efforts to prevent the smuggling of cell phones and other wireless devices into
			 prisons, including efforts that selected State and Federal authorities are
			 making to minimize trafficking of cell phones by guards and other prison
			 officials and recommendations to reduce the number of cell phones that are
			 trafficked into prisons.
			(3)A study of cell phone use by inmates in
			 selected State and Federal prisons, including—
				(A)the quantity of cell phones confiscated by
			 authorities in selected State and Federal prisons; and
				(B)the reported impact, if any, of: (1) inmate
			 cell phone use on the overall security of prisons; and (2) connections to
			 criminal activity from within prisons.
				4.Compliance with PAYGOThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Committee on the Budget of the
			 House of Representatives, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
